Name: Council Regulation (EC, Euratom) NoÃ 1760/2006 of 28 November 2006 introducing, on the occasion of the accession of Bulgaria and Romania to the European Union, special temporary measures for recruitment of officials of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  European construction;  executive power and public service;  Europe;  personnel management and staff remuneration
 Date Published: nan

 1.12.2006 EN Official Journal of the European Union L 335/5 COUNCIL REGULATION (EC, EURATOM) No 1760/2006 of 28 November 2006 introducing, on the occasion of the accession of Bulgaria and Romania to the European Union, special temporary measures for recruitment of officials of the European Communities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 283 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Court of Justice (2), Having regard to the opinion of the Court of Auditors (3), Whereas: (1) On the occasion of the forthcoming accession of Bulgaria and Romania to the European Union, special temporary measures should be adopted that depart from the Staff Regulations of Officials of the European Communities (hereafter referred to as Staff Regulations). (2) Given the relative sizes of the countries acceding and the number of persons potentially involved, these, albeit temporary, measures should remain in force for a substantial period. 31 December 2011 appears to be the most suitable expiry date in this regard. (3) Given the need to enable the planned recruitments to take place as soon as possible after accession, this Regulation should be adopted before the actual accession date, HAS ADOPTED THIS REGULATION: Article 1 1. Notwithstanding the second and third paragraphs of Article 4, Article 7(1), the second paragraph of Article 27 and points (a) and (b) of Article 29(1) of the Staff Regulations, vacant posts may be filled after the actual date of accession of the countries concerned, and until 31 December 2011, by the appointment of Bulgarian and Romanian nationals, within the limit of the number of posts allotted and taking into account the budgetary discussions. 2. Appointments to posts shall be made: (a) for all grades, after the actual date of accession; (b) except for senior officials, (Directors-General or their equivalent in grade AD 16 or AD 15 and Directors or their equivalent in grade AD 15 or AD 14), following competitions on the basis of both qualifications and tests organised as specified in Annex III to the Staff Regulations. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) Opinion delivered on 24 October 2006 (not yet published in the Official Journal). (2) Opinion delivered on 11 July 2006. (3) Opinion delivered on 14 September 2006.